DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on November 7, 2019 and December 10, 2019 have been entered.
Claims 1-7 and 18-20 are currently being examined. 
It is noted that the status identifier for claim 15 is incorrect. The status should be withdrawn.
 
Information Disclosure Statement
The information disclosure statement filed December 20, 2019 has been considered. Several references were crossed off of the IDS, since they are already of record from either a previous IDS or were cited by the Examiner on a PTO-892.

Claim Rejections - 35 USC § 103
Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Texter (US 2011/0233458).
Regarding claims 1-5 and 7, Texter (Paragraph 28) teaches a dispersion of nanoparticles in a liquid medium that further includes a polymeric stabilizer. The liquid medium can be water (Paragraph 29). The nanoparticles can be nanowires or nanotubes with a diameter from 1 to 100 nm, have an aspect ratio of 10-100,000 and can be formed from silver or gold or a combination thereof (Paragraphs 31-32). The nanoparticles can be present at from 0.02 to 50 wt% of the dispersion. This range overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The stabilizer can be dispersed as nano-sized particles in the liquid medium and have a size from 10-100 nm (Paragraph 50). Texter teaches a range of repeating units of the polymer stabilizer (Paragraph 37). Based on the structure of the monomers used and this range of repeating units, the teachings of Texter would encompass molecular weights as claimed.

Regarding claim 6, the composition can include an additional binder and the amount of binder(s) can be chosen to achieve a desired degree of porosity for the final film. Thus, the amount of additional binder added would be a matter of routine experimentation to arrive at a desired porosity for the final film formed from the composition. 
Regarding claim 18, the nanoparticles are not required to comprise carbon.
Regarding claim 19, the stabilizer polymer can include acrylate, methacrylate or styrenic comonomers (Paragraph 49) in copolymers with acrylate functional monomers (Paragraphs 40-45).
Regarding claim 20, given that the only required components of the composition other than water can be present at less than 3 wt% of the composition and water is liquid at that temperature, the teachings of Texter encompass concentrations as claimed.

Response to Arguments
Applicant’s arguments with regards to the 103 rejections from the September 10, 2019 Office Action have been considered but are moot because the new ground of 
Due to amendments to the claims, the rejections from the September 10, 2019 Office Action are withdrawn and replaced by those presented above. 
Applicants argue unexpected results for the low solids concentration as claimed. However, newly cited Texter (US 2011/0233458) teaches concentration ranges that fully encompass the claimed range. Further, the cited sections of the Specification are conclusionary statements of the benefits of a low solids concentration, not data commensurate in scope with the claims to show an unexpected result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



January 26, 2021